Name: Commission Regulation (EC) No 1614/98 of 24 July 1998 introducing transitional measures relating to the aid scheme for hemp for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities25. 7. 98 L 209/27 COMMISSION REGULATION (EC) No 1614/98 of 24 July 1998 introducing transitional measures relating to the aid scheme for hemp for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in fibre flax and hemp (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (3), as last amended by Regulation (EC) No 1420/98 (4), and in particular Article 6a thereof, Whereas Regulation (EEC) No 619/71 stipulates that, as conditions for the grant of aid for hemp, a contract must be concluded between the grower and primary processor except in certain specific cases, there must be an under- taking to process and the primary processors must be approved; Whereas Regulation (EEC) No 619/71 stipulates that transitional measures can be adopted if strictly necessary to facilitate the implementation of the provisions intro- duced by Regulation (EC) No 1420/98; whereas in view of the time needed to implement the said provisions and to enable operators to adapt to the new system, it will not be possible to apply the conditions referred to in the first and second subparagraphs of Article 3(1) of Regulation (EEC) No 619/71 in the 1998/99 marketing year; whereas, as a result, the one condition that the aid be paid only to the grower should be imposed as a transitional measure for that marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 The first and second subparagraphs of Article 3(1) of Regulation (EEC) No 619/71 shall not apply to the aid scheme for hemp in the 1998/99 marketing year. However, the aid shall be granted only to the grower. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 4. 7. 1970, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 72, 26. 3. 1971, p. 2. (4) OJ L 190, 4. 7. 1998, p. 7.